Opinion issued August 29, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00635-CV
                             ———————————
    IN RE COMMITMENT OF JOHN EDWARD LETKIEWICZ, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION
      Relator, John Edward Letkiewicz, has filed a pro se petition for a writ of

mandamus seeking to compel the respondent district court, the 435th District Court

of Montgomery County, to correct his Amended Order of Civil Commitment.1 We

dismiss the petition for want of jurisdiction.

1
      The underlying case is In re: The Commitment of John Edward Letkiewicz, Cause
      No. 13-04-04026-CV, in the 435th District Court of Montgomery County, Texas,
      the Honorable Patty Maginnis presiding. This Court affirmed relator’s judgment in
      a direct appeal that was transferred here by the Texas Supreme Court from the Ninth
      Court of Appeals. See In re Commitment of Letkiewicz, No. 01-13-00919-CV, 2014
      This Court’s mandamus jurisdiction is governed by Texas Government Code

Section 22.221, which expressly limits the mandamus jurisdiction of the courts of

appeals to: (1) issuance of writs of mandamus against a district court judge, statutory

county judge, statutory probate county judge, county court judge, or associate judge

appointed under Chapter 201 of the Family Code, in the court of appeals district, and

(2) issuance of writs of mandamus necessary to enforce our appellate jurisdiction.

See TEX. GOV’T CODE ANN. § 22.221(a)–(b) (West 2018). We lack jurisdiction to

issue the requested writ against the respondent, the 435th District Court of

Montgomery County, because this Court neither has jurisdiction over the district

courts of Montgomery County nor is such a writ necessary to enforce this Court’s

appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b)(1); see also TEX.

GOV’T CODE ANN. § 22.201(j) (West 2018); In re Sorrow, No. 01-15-00536-CV,

2015 WL 3903515, at *1 (Tex. App.—Houston [1st Dist.] June 25, 2015, orig.

proceeding) (per curiam) (mem. op.) (dismissing mandamus petition for want of

jurisdiction because it sought relief against Travis County district court). The Ninth

Court of Appeals in Beaumont has jurisdiction over Montgomery County district

courts. See TEX. GOV’T CODE ANN. §§ 22.201(j), 22.210(a) (West 2018).




      WL 2809819, at *1 n.1 (Tex. App.—Houston [1st Dist.] June 19, 2014, pet. dism’d
      w.o.j.) (mem. op.).

                                          2
      Accordingly, relator’s petition for a writ of mandamus is dismissed for want

of jurisdiction.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                        3